DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 07/12/2022 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2022. While applicant believed that claims 16-19 encompassed the elected species, the elected embodiment of species B does not contain a food conveyor and therefore claims 16-19 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,6-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morosin and further in view of Miller (US 8347817 B1)
Regarding claim 1: Morosin discloses an animal interaction device (100) comprising: a base (110) having a top surface (115); a housing (130) covering at least a portion of the top surface of the base (Fig. 3); a food access component attached to the housing and containing food (area within cavity walls 210); a controller (400) in communication with the food access component (Para 44, “FIGS. 6A and 6B depict two embodiments of a control panel 400 for the automated pet feeder 100 that allow the user to program desired times at which food the feeding bowl 120 will be rotated to make a new cavity 200 with food accessible for feeding.”); a rotatable platform (120) mounted on the top surface of the base (115, Fig. 1), rotatable about an axis of rotation (para 31, “The bowl 120, thus seated, is free to rotate about a central column 225.”), a bottom surface of the platform and the top surface of the base defining a low profile drive cavity (via 225); a food tray (200) disposed on a top surface of the platform; activation buttons (buttons of 400) wherein, rotation of the platform moves the food tray from a first protected position under the housing to a second food access position outside of the housing, thereby allowing access to the food tray by an animal (para 36, “In some embodiments with four cavities 200, the reservoir 300 may initially be positioned over the second and third cavities 200. As the bowl 120 rotates beneath the lid body 135, the third and fourth cavities 200 may be positioned beneath the reservoir”; para 44, “FIGS. 6A and 6B depict two embodiments of a control panel 400 for the automated pet feeder 100 that allow the user to program desired times at which food the feeding bowl 120 will be rotated to make a new cavity 200 with food accessible for feeding”).
Morosin fails to teach one or more touch sensors in proximity to the food access component and operably coupled to the controller.
However, Miller teaches one or more touch sensors (716) in proximity to the food access component (760, Col 8 lines 56-59, “the animal sensor 716 is positioned on one side of the bowl shaped housing 750 (see FIG. 7A) and a food outlet 760 is positioned on an opposite side of the housing (see FIG. 7B). “) and operably coupled to the controller (Fig. 1, Col 4 lines 50-53, “In another embodiment, the control unit 112 may be a series of mechanical linkages that transfers motion applied by the animal to the sensor 116 to the food handler 108.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the feeding apparatus as disclosed by Morosin with the touch sensor as taught by Miller so as to allow the animal to touch the apparatus in order to provide treats or feed, without damaging the apparatus by aggressively playing with it. 
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Morosin further fails to teach wherein the one or more touch sensors are activated by any physical contact from the animal and do not require for their activation that the animal apply force.
Miller further teaches wherein the one or more touch sensors (116) are activated by any physical contact from the animal and do not require for their activation that the animal apply force (Col 3 line 62 – Col 4 line 4, “The animal sensor 116 may be configured to sense a wide variety of different triggering actions. Any one or more actions that a pet, such as a dog, cat, etc., can be trained to perform can be sensed by the animal sensor. Examples of triggering actions that can be sensed by the animal sensor include, but are not limited to, placing the pets snout in an opening, pawing at the apparatus or touching the apparatus, licking the apparatus, making a noise at the apparatus, such as "barking" or "meowing" at the apparatus, etc.”).
Regarding claim 6: the modified reference teaches the limitations of claim 1 as shown above.
Modified Morosin discloses wherein the one or more touch sensors comprise a touch button (Miller 716).
Morosin discloses the claimed invention except for the touch button comprises an elastomer material. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the touch buttons so that they contain elastomer material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Doing so would increase the durability of the buttons and decrease the likelihood of any damage occurring. 
Regarding claim 7: the modified reference teaches the limitations of claim 6 as shown above.
Modified Morosin discloses the claimed invention except for wherein the elastomer material is polyether polyurethane.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modified the button so that it contains elastomer material which is polyether polyurethane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Doing so would increase the durability of the buttons and decrease the likelihood of any damage occurring.
Regarding claim 8: the modified reference teaches the limitations of claim 6 as shown above.
Modified Morosin further discloses wherein a top surface of the touch button (Miller 416) extends beyond an upper casing of the base (Morosin’s buttons of 400 extend above the base, as seen in Fig. 6A,6B).
Regarding claim 9: the modified reference teaches the limitations of claim 8 as shown above.
Modified Morosin teaches wherein the top surface of the touch button is textured (Morosin’s buttons of 400 would have some kind of texture). 
Regarding claim 15: the modified reference teaches the limitations of claim 1 as shown above.
Miller further teaches wherein the touch sensors (716) are positioned so as to be at the front of the animal interaction device (Fig. 7A).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morosin and Miller as applied to claim 1 above, and further in view of Mcllarky (US 6681718 B1).
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
Morosin further teaches wherein a top surface of the housing (130) is curved (Fig. 1) and a removable cover (140) has a curved surface to fit flush with the top surface of the housing (Fig. 4). 
Morosin fails to explicitly teach the removable cover is disposed within an aperture of the housing.
However, Mcllarky teaches the removable cover (27) is disposed within an aperture of the housing (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the removable cover as disclosed by Morosin with the cover flush connection within an aperture as taught by Mcllarky so as to provide a snug fit of the cover and decrease the likelihood that it undesirably removed by either the user or the animal.
Regarding claim 4: the modified reference teaches the limitations of claim 3 as shown above.
Modified Morosin fails to teach wherein the removable cover includes a hinge affixed to the housing.
However, Mcllarky teaches wherein the removable cover (27) includes a hinge affixed to the housing (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the removable cover as disclosed by modified Morosin with the hinge connections as taught by Mcllarky so as to securely fix the removable cover to the housing and therefore decreasing the likelihood of unwanted removable. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morosin and Miller as applied to claim 1 above, and further in view of Anderson (US 20140083364 A1).
Regarding claim 5: the modified reference teaches the limitations of claim 1 as shown above..
Modified Morosin fails to teach wherein the device comprises a hopper having a cover with a releasable locking mechanism for allowing and disallowing access to the hopper.
However, Anderson teaches wherein the device comprises a hopper (16) having a cover (78) with a releasable locking mechanism for allowing and disallowing access to the hopper (para 119, “In particular, there should be some sort of latching mechanism or secure closure mechanism to ensure that the dog cannot remove the cap from the end of the hopper tube,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the feeding apparatus as disclosed by modified Morosin with the hopper as taught by Anderson so as to provide continuous feed to the animal while the user is absent or away from the feeding device.
Claims 10,14 are rejected under 35 U.S.C. 103 as being unpatentable over Morosin and Miller as applied to claims 1 and 6 above, and further in view of Yoon (US 10042446 B2).
Regarding claim 10: the modified reference teaches the limitations of claim 6 as shown above.
Modified Morosin fails to teach wherein the one or more touch sensors further comprise an electrode having a top surface in contact with a bottom surface of the touch button.
However, Yoon teaches wherein the one or more touch sensors (120) further comprise an electrode (122) having a top surface in contact with a bottom surface of the touch button (Fig. 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the feeding apparatus as disclosed by modified Morosin with the electrode as taught by Yoon so as to provide an electric charge to the touch button therefore allowing for feeding to occur when the button is touched. 
Regarding claim 14: the modified reference teaches the limitations of claim 1 as shown above.
Modified Morosin fails to teach wherein the one or more touch sensors are capacitive touch sensors and wherein the touch sensors include a drift compensator to adjust for changes in electrical conditions.
However, Yoon teaches wherein the one or more touch sensors are capacitive touch sensors (Col 17 lines 14-15, “Therefore, the TriboNoiseTouch system has the capacitive touch features of NoiseTouch,”) and wherein the touch sensors include a drift compensator to adjust for changes in electrical conditions (Fig. 19, Col 18 lines 30-32, “For triboactive signals, the gain and offset are adapted to compensate for environmental drift at blocks 1940 and 1942, respectively.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the feeding apparatus as disclosed by modified Morosin with the capacitive touch sensors as taught by Yoon so as to decrease the amount of unwanted responses as result of inanimate objects touching the sensors. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Morosin and Miller as applied to claim 1 and further in view of Pease (US 20150050629 A1).
Regarding claim 11: the modified reference teaches the limitations of claim 1 as shown above.
Modified Morosin fails to disclose wherein the one or more touch sensors comprise a light panel configured to transmit LED light through a top surface of the light panel and visible to the animal at wavelengths of 430 nm, 525 nm, or 630 nm.
However, Pease teaches wherein the one or more touch sensors comprise a light panel configured to transmit LED light through a top surface of the light panel and visible to the animal at wavelengths (para 129, “With the wirelesscomactive flag set, and the menu level variable set at level 1, the Game Select routine proceeds to source the Target LED's in the game select menu pattern (lighting the rows of targets in alternating colors), to be displayed on the target touch screen.”) of 430 nm, 525 nm, or 630 nm (para 73, “a light color associated with a hit (such as green) being displayed in the target indicator 608 for the associated target 610”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the touch sensors as disclosed by modified Morosin with the LED lighting as taught by Pease so as to signal to the animal which buttons should be pressed, making the apparatus more interactive.
Regarding claim 12: the modified reference teaches the limitations of claim 1 as shown above.
Modified Morosin fails to teach wherein a color or a brightness of the multicolored lights are programmatically controlled.
However, Pease teaches wherein a color or a brightness of the multicolored lights are programmatically controlled (para 129, “With the wirelesscomactive flag set, and the menu level variable set at level 1, the Game Select routine proceeds to source the Target LED's in the game select menu pattern (lighting the rows of targets in alternating colors), to be displayed on the target touch screen.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the touch sensors as disclosed by modified Morosin with the programmed LED lighting as taught by Pease so as to signal to the animal which buttons should be pressed, making the apparatus more interactive.
Regarding claim 13: the modified reference teaches the limitations of claim 1 as shown above.
Modified Morosin fails to teach wherein the one or more touch sensors comprise at least two touch sensors disposed in the base, each touch sensor spaced from other touch sensors by a distance selected to minimize incidences of multiple touch sensors being activated simultaneously.
However, Pease teaches wherein the one or more touch sensors comprise at least two touch sensors disposed in the base (610, para 63, “The targets 610 measure 6.25 centimeters by 6.25 centimeters and include a pressure-detecting sensor (not shown).“), each touch sensor spaced from other touch sensors by a distance selected to minimize incidences of multiple touch sensors being activated simultaneously (see targets 610, Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the touch sensors as disclosed by modified Morosin with the spacing between sensors as taught by Pease so as to decrease the likelihood that multiple buttons are used simultaneously. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morosin (US 20050066905 A1) in view of Anderson (US 20140083364 A1).
Regarding claim 20: Morosin discloses An animal interaction device (100) comprising: a housing (130); a food presentation platform (120) containing a food tray (200), wherein the food presentation platform can disallow or allow access to food located in the food tray by moving the food tray from a position in which the food is protected by the housing to a position in which the food is accessible to an animal (para 36, “In some embodiments with four cavities 200, the reservoir 300 may initially be positioned over the second and third cavities 200. As the bowl 120 rotates beneath the lid body 135, the third and fourth cavities 200 may be positioned beneath the reservoir”); a locking mechanism (310) preventing an animal from moving the food presentation platform from the position in which the food is protected to the position in which the food is accessible para 41, “After filling the food cavities 200 with food, a user may position the lid body 132 and the sliding door 132 to cover all of the cavities 200 of the food bowl 120, and may latch the sliding door 132 closed using the latch mechanism 310 and the hook mechanism.”).
Morosin fails to teach a rotatable food hopper containing food, wherein the rotation of the food hopper causes food to be dispensed to the food tray by moving food from the food hopper's hopper end to the food hopper's delivery end; one or more sensors; and a controller in communication with the food hopper the food presentation platform, and the one or more sensors.
However, Anderson teaches a rotatable food hopper (16) containing food, wherein the rotation of the food hopper causes food to be dispensed to the food tray (50) by moving food from the food hopper's hopper end to the food hopper's delivery end (para 92, “The gears 114 should be designed so that rollers 30, 32 rotate in a counter rotational manner, such that the rotation of the rollers 30, 32 helps to push treats through the space that is formed between the first and second rollers 30, 32.”); one or more sensors; and a controller in communication with the food hopper the food presentation platform, and the one or more sensors (para 124, “It is envisioned that there are certain activities that most users will want to program their dogs to perform. These activities involve the interaction of such things as sensors for sensing various dog behaviors; output devices, such as speakers, toys and the like; and of course, the reward dispensing device 12.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the feeding apparatus as disclosed by Morosin with the hopper as taught by Anderson so as to provide continuous feed to the animal while the user is absent or away from the feeding device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art not relied upon are within the art of touch sensors and feeding devices which would be within applicant’s field of art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619